                                                                Case 2:20-bk-21022-BR       Doc 223 Filed 02/26/21 Entered 02/26/21 16:38:00         Desc
                                                                                             Main Document     Page 1 of 5



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile:    714 445-1002

                                                                  7 Attorneys for Elissa D. Miller, Chapter 7
                                                                    Trustee
                                                                  8

                                                                  9                           UNITED STATES BANKRUPTCY COURT

                                                                 10                             CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                    LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                           Case No. 2:20-bk-21022-BR
                               Costa Mesa, California 92626




                                                                 13 GIRARDI KEESE,                                  Chapter 7

                                                                 14                                                 DECLARATION OF LEI LEI WANG
                                                                                                                    EKVALL IN SUPPORT OF
                                                                 15                                                 STIPULATION AUTHORIZING
                                                                                                                    PAYMENT OF CLIENT'S SETTLEMENT
                                                                 16                                                 FUNDS AND FEES AND EXPENSES TO
                                                                                                    Debtor.         BE DISBURSED TO THE ESTATE AND
                                                                 17                                                 TO CO-COUNSEL

                                                                 18                                                 [No Hearing Required]

                                                                 19

                                                                 20           I, Lei Lei Wang Ekvall, declare:

                                                                 21           1.    I am a partner with Smiley Wang-Ekvall, LLP, attorneys for Elissa D. Miller,

                                                                 22 Chapter 7 Trustee of the bankruptcy estate of Girardi Keese (the "Trustee"). I am

                                                                 23 licensed to practice before this Court and the courts of the State of California. I know

                                                                 24 each of the following facts to be true of my own personal knowledge, except as otherwise

                                                                 25 stated and, if called as a witness, I could and would competently testify with respect

                                                                 26 thereto. I make this declaration in support of the Stipulation Authorizing Payment of

                                                                 27 Client's Settlement Funds and Fees and Expenses to be Disbursed to the Estate and to

                                                                 28


                                                                      2856474.1                                    1                               DECLARATION
                                                                Case 2:20-bk-21022-BR      Doc 223 Filed 02/26/21 Entered 02/26/21 16:38:00          Desc
                                                                                            Main Document     Page 2 of 5



                                                                  1 Co-Counsel (the "Stipulation"). Unless otherwise defined in this declaration, all terms

                                                                  2 defined in the Stipulation are incorporated herein by this reference.

                                                                  3           2.   According to the Court's docket, on December 18, 2020, an involuntary

                                                                  4 chapter 7 bankruptcy petition was filed against Girardi Keese ("Debtor"). As of the filing

                                                                  5 of the involuntary petition, Debtor was counsel of record in a significant number of

                                                                  6 matters which were undertaken on a contingency basis.

                                                                  7           3.   The petitioning creditors moved for the appointment of an interim trustee

                                                                  8 which was granted by the Court by order entered January 5, 2021. The Trustee was

                                                                  9 appointed as the interim chapter 7 trustee on January 6, 2021. The order for relief was

                                                                 10 entered January 13, 2021 and, the same date, the Trustee was reappointed and has

                                                                 11 been serving in that capacity since.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12           4.   I am advised that prior to the petition date, Debtor and Cochran were
                               Costa Mesa, California 92626




                                                                 13 retained by the Client and commenced an action against various defendants in

                                                                 14 connection with a fire at a building known as Ghost Ship (the "Litigation"). The Litigation

                                                                 15 was recently resolved pursuant to a confidential settlement agreements.

                                                                 16           5.   The retention agreement between the Debtor, Cochran and the Client

                                                                 17 provided that Cochran and the Debtor would receive a percentage of the total recovery

                                                                 18 from their representation of the Client, plus costs.

                                                                 19           6.   I am advised that Alexander is currently holding the first settlement payment

                                                                 20 due to the Client, inclusive of fees and costs due to the Debtor and Cochran, in its trust

                                                                 21 account (the "First Settlement Payment"). A final settlement payment, inclusive of fees

                                                                 22 and costs due to the Debtor and Cochran, is due to be paid by the defendants on or

                                                                 23 before August 31, 2021 (the "Final Settlement Payment"). The First Settlement Payment

                                                                 24 and the Final Settlement Payment are sometimes collectively referred to as the

                                                                 25 "Settlement Proceeds."

                                                                 26           7.   I am advised that in addition to the Settlement Proceeds which are either

                                                                 27 already in Alexander's possession or which are anticipated on or before August 31, 2021,

                                                                 28


                                                                      2856474.1                                    2                               DECLARATION
                                                                Case 2:20-bk-21022-BR       Doc 223 Filed 02/26/21 Entered 02/26/21 16:38:00         Desc
                                                                                             Main Document     Page 3 of 5



                                                                  1 additional settlement proceeds may be forthcoming from Chor Ng, one of the defendants.

                                                                  2 The amount and timing of those payments are uncertain.

                                                                  3           8.    Based on the First Settlement Payment currently held by Alexander, the

                                                                  4 Debtor and Cochran are entitled to share a $562,000.00 contingency fee equally, or

                                                                  5 $281,250.00 each.

                                                                  6           9.    Cochran has no reimbursable costs. The Debtor incurred $352,924.26 in

                                                                  7 total costs, of which $157,703.92 is allocated to the Client based on the Client's

                                                                  8 settlement amount relative to the settlement amounts to be received by other plaintiffs

                                                                  9 represented by the Debtor.

                                                                 10           10.   The Final Settlement Payment, which is due on or before August 31, 2021,

                                                                 11 will entitle the Debtor and Cochran to share an additional contingency fee of $131,250.00
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 equally, or $65,625.00 each.
                               Costa Mesa, California 92626




                                                                 13           11.   In order to avoid any reluctance on the part of Alexander to remit the

                                                                 14 Settlement Proceeds to the Trustee, the parties have entered into the Stipulation setting

                                                                 15 out the costs to be deducted from the Settlement Proceeds and the allocation of the

                                                                 16 contingency fee between Cochran and the Debtor, with the balance of the Settlement

                                                                 17 Proceeds being remitted to the Client.

                                                                 18           12.   The Client resides in Europe, and the most expeditious way for the Trustee

                                                                 19 to disburse the Client's share of the Settlement Proceeds would be by wire to an account

                                                                 20 designated by the Client. The order approving the Stipulation requests authority to do so

                                                                 21 under these unique circumstances.

                                                                 22           I declare under penalty of perjury under the laws of the United States of America

                                                                 23 that the foregoing is true and correct to the best of my knowledge.

                                                                 24           Executed on this 26th day of February, 2021, at Costa Mesa, California.

                                                                 25
                                                                                                                      /s/ Lei Lei Wang Ekvall
                                                                 26                                             LEI LEI WANG EKVALL

                                                                 27

                                                                 28


                                                                      2856474.1                                     3                               DECLARATION
       Case 2:20-bk-21022-BR                      Doc 223 Filed 02/26/21 Entered 02/26/21 16:38:00                                       Desc
                                                   Main Document     Page 4 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.

A true and correct copy of the foregoing document entitled (specify): DECLARATION OF LEI LEI WANG EKVALL IN SUPPORT
OF STIPULATION AUTHORIZING PAYMENT OF CLIENT'S SETTLEMENT FUNDS AND FEES AND EXPENSES TO BE
DISBURSED TO THE ESTATE AND TO CO-COUNSEL will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 February 26, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) February 26, 2021 , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 February 26, 2021                         Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                      Doc 223 Filed 02/26/21 Entered 02/26/21 16:38:00                                       Desc
                                                   Main Document     Page 5 of 5




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

      Kyra E Andrassy kandrassy@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Rafey Balabanian , docket@edelson.com
      Michelle Balady mb@bedfordlg.com, leo@bedfordlg.com
      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-
       christiansen-4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com,
       SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-
       7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com,
       lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      James J Finsten , jimfinsten@hotmail.com
      Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-
       lawyers.net,addy.flores@flpllp.com,laura.rucker@flpllp.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Suzanne C Grandt suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
      Steven T Gubner sgubner@bg.law, ecf@bg.law
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lewis R Landau Lew@Landaunet.com
      Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Peter J Mastan peter.mastan@dinsmore.com,
       SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R Matthai ematthai@romalaw.com
      Kenneth Miller kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR) CA71@ecfcbis.com,
       MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-
       2870@ecf.pacerpro.com
      Ronald N Richards ron@ronaldrichards.com,
       morani@ronaldrichards.com,justin@ronaldrichards.com
      Philip E Strok pstrok@swelawfirm.com,
       gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      Boris Treyzon jfinnerty@actslaw.com, sgonzales@actslaw.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Eric D Winston ericwinston@quinnemanuel.com
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
